Citation Nr: 0907468	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for decreased 
concentration, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness. 

7.  Entitlement to service connection for recurrent 
headaches, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for an anxiety disorder 
and mood swings, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
February 1992.  He had service in Southwest Asia from 
December 31, 1990 to May 3, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the RO denied service connection for 
the claims on appeal.  The Veteran timely appealed the June 
2003 rating action to the Board.  Jurisdiction of the 
Veteran's case currently resides with the Pittsburgh, 
Pennsylvania RO.

In a decision issued in August 2007, the Board denied the 
Veteran's claims for entitlement to muscle pain, joint pain, 
memory loss, decreased concentration, weight loss, fatigue, 
recurrent headaches, anxiety disorder/mood disorder, and 
PTSD.  The Board granted the Veteran's claim for service 
connection for a sleep disorder.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In July 2008, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision in part and remand the case for further development 
and readjudication.  The Court granted the joint motion in an 
August 2008 order and returned the case to the Board for 
compliance with the directives specified.  The Board notes 
that service connection for sleep disorders was previously 
granted by the Board, and the Court has not disturbed that 
aspect of the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran complained of muscle ache and weakness 
on an examination for VA, the examiner did not state whether 
this was attributable to a known diagnosis or whether there 
were objective signs or symptoms which may be manifestations 
of undiagnosed illness.  Also, the examiner did not have the 
opportunity to comment on an October 2001 private treatment 
record that was not translated at the time of the previous 
examination.  For these reasons, the Board finds that a new 
examination is needed to evaluate the claims for service 
connection for muscle and joint pain.

In terms of the Veteran's complaints of memory loss, 
decreased concentration, weight loss, and fatigue, an 
examination is needed to determine whether these are 
attributable to a known diagnosis or whether there were 
objective signs or symptoms which may be manifestations of 
undiagnosed illness.

Pursuant to the Court's Order and the parties Joint Motion 
for Remand, the Board finds that a remand is needed for the 
issues of entitlement to service connection for recurrent 
headaches and anxiety disorder/mood swings due to an 
inadequate medical examination.  The December 2002 VA 
examiner did not provide an opinion as to whether there was a 
nexus between current disabilities and service.

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred, although credible supporting evidence is not 
required if the Veteran participated in combat and the 
stressor is combat related.  38 C.F.R. § 3.304(f).

The Veteran contends that he participated in several battles 
during service during the Persian Gulf War, and reported to 
the VA examiner that for two days he was under direct fire.  
The Veteran's DD214 reflects that his MOS was "armor 
crewman".  The medals he received do not have a "V" 
indicating combat; however, he was awarded the Southwest Asia 
Service Medal with two Bronze Stars and the Army Commendation 
Medal.  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

PTSD was considered at the time of examination for VA and was 
noted in private treatment records.  It is unclear whether 
the examiner for VA found that the Veteran met the criteria 
for that diagnosis, and if so, whether the diagnosis was 
supported by in-service stressors.  Hence, a new examination 
is required.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded 
examinations to ascertain the nature and 
etiology of any current muscle and joint 
pain, memory loss, decreased 
concentration, weight loss, and fatigue.

The claims folder, or its pertinent 
contents, must be made available to and 
be reviewed by the examiner(s). 

After examining the Veteran, the 
examiner(s) should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any of the disabilities noted above, 
if currently diagnosed, had their onset 
in service or are otherwise the result of 
a disease or injury in service.  

The examiner should also opine as to 
whether there are objective signs or 
symptoms of an undiagnosed illness 
involving muscle and joint pain, memory 
loss, decreased concentration, weight 
loss, and fatigue skin or fatigue, 
weakness, and loss of balance and should 
note the severity of these symptoms.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service medical records, 
and that the Veteran's reports must be 
considered.

The rationale for any opinions should 
also be provided.

Specifically, the examiner should comment 
on the October 2001 private treatment 
record which discusses weight loss, 
muscle pain in the shoulder, neck and 
back and joint pain.

The examiner should also provide an 
examination of the Veteran's back.

2.  Schedule the Veteran for an 
examination or examinations to determine 
the etiology of any recurrent headaches 
and anxiety disorder/mood swings and 
whether he meets the criteria for a 
diagnosis of PTSD.  The claims folder, or 
its pertinent contents, must be made 
available to the examiner for review.  

Specifically the examiner(s) should:

a.  Determine whether the Veteran 
currently has a diagnosed 
disability manifested by 
headaches, anxiety or mood swings 
and if so, whether such disability 
is the result of experiences in 
the Persian Gulf or is otherwise 
the result of a disease or injury 
in service.  

b.  If the manifestations cannot 
be attributed to a diagnosed 
illness, the examiner should opine 
as to whether there are objective 
signs or symptoms of headaches, 
anxiety or mood swings; and should 
note their severity.

The examiner should provide 
rationales for these opinions.  
The examiner is advised that the 
Court has held that the Veteran's 
reports of injuries and symptoms 
must be considered in formulating 
these opinions.

c.  The examiner should also 
determine whether the Veteran 
meets the criteria for a diagnosis 
of PTSD.  If he meets the 
criteria, the examiner should 
specify the stressors that support 
the diagnosis.

3.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

